COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  RAFAEL MORALES,                                §              No. 08-18-00172-CR

                            Appellant,           §                 Appeal from the

  v.                                             §                41st District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                             State.              §               (TC# 20160D01493)

                                                 §

                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until April 9, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before April 9, 2019.


               IT IS SO ORDERED this 11th day of March, 2019.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.